Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
The following is a notice of allowance in response to the communication on August 26, 2021.  Claims 1-20 are pending and allowable as set forth below.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given through telephone communication on September 8, 2021 with William Hartwell.  The application has been amended as follows:





In the Claims
8. (Currently amended) A computer program, the computer program product comprising: 
one or more non-transitory computer-readable storage media and program instructions stored on the one or more computer-readable storage media, the stored program instructions comprising: 
program instructions to monitor for one or more consumer-based reviews relating to one or more commercial products or services; 
program instructions to identify one or more individual components of the commercial products or services, the individual components having respective individual ratings in the one or more consumer-based reviews; 
program instructions to identify levels of expertise relating to respective consumers that submitted the one or more consumer-based reviews; 
program instructions to generate a quality assurance value for a commercial product or service based, at least in part, on providing, as inputs to a neural network: (i) the identified one or more individual components, and (ii) the identified levels of expertise; 
program instructions to weight, by one or more processors, the quality assurance value for the commercial product or service based, at least in part, on: (i) an overall average rating of the commercial product or service, (ii) an average rating for the identified one or Page 5 of 17Docket No. P201907261US01 Application No. 16/804,058 more individual components of the commercial product or service, and 
program instructions to generate a digital recommendation associated with the one or more consumer-based reviews based, at least in part, on the generated quality assurance value.



Allowable Subject Matter
Currently claims 1-20 are in condition for allowance. The following is an examiner’s statement of reasons for allowance: 
Upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of applicant’s invention as the noted features amount to more than a predictable use of elements in the prior art.  The allowable features are as follows:

“…generating, by one or more processors, a quality assurance value for a commercial product or service based, at least in part, on providing, as inputs to a neural network: (i) the identified one or more individual components, and (ii) the identified levels of expertise; 
weighting, by one or more processors, the quality assurance value for the commercial product or service based, at least in part, on: (i) an overall average rating of 

Glasgow discloses: 
generating, by one or more processors, a quality assurance value for a commercial product or service based, at least in part, on providing, as inputs to a neural network: (i) the identified one or more individual components, and (ii) the identified levels of expertise; generating, by one or more processors, a digital recommendation associated with the one or more consumer-based reviews based, at least in part, on the generated quality assurance value (Glasgow: paragraph [0050] - The prioritization weight may be understood as a value indicative of a weight to apply when prioritizing the item listing among a set of item listings. For example, the prioritization weight may be related to the recommendation strength, the one or more conditions applicable to the recommendation, the expertise of the recommender, the relative expertise of the recommender with respect to other recommenders associated with a given category, or an accuracy rating of the recommender. A stronger recommendation, or fewer conditions, may cause the recommendation system 150 to generate and apply a higher prioritization weight to the item listing).  PTO 892 Reference U discloses a cloud computing environment.  Neither Glasgow, PTO 892 Reference U, nor any of the other cited references teach, suggest, or otherwise render obvious generating, by one or more processors, a quality assurance value for a 
None of the evidence at hand teaches or suggests the combination of features claimed, nor does there exist an appropriate rationale for further modification of the evidence at hand.  It is hereby asserted by the Examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN G PALAVECINO whose telephone number is (571)270-1355.  The examiner can normally be reached on M-F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KATHLEEN GAGE PALAVECINO
Primary Examiner
Art Unit 3625


/KATHLEEN PALAVECINO/
Primary Examiner, Art Unit 3625